UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 2, 2011 CompuCredit Holdings Corporation (Exact name of registrant as specified in its charter) Georgia000-5371758-2336689 (State or other jurisdiction of incorporation)(Commission File Number)(I.R.S. Employer Identification No.) Five Concourse Parkway, Suite 400, Atlanta, Georgia 30328 (Address of principal executive offices) Registrant’s telephone number, including area code:770-828-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On November 2, 2011, Jefferson Capital Systems, LLC and Jefferson Capital Card Services, LLC (“Borrowers”) entered into a loan and security agreement with The Private Bank and Trust Company.The Borrowers are indirect wholly owned subsidiaries of CompuCredit Holdings Corporation (“CompuCredit”) within our Investments in Previously Charged-Off Receivables segment. This facility initially provides for $35.0 million in available financing to facilitate the growth of this segment’s operations, can be drawn upon to the extent of outstanding eligible receivables within the segment’s operations, and accrues interest at an annual rate equal to LIBOR plus an applicable margin ranging from 3.25 to 4.75 based on certain financial metrics.The facility matures on November 2, 2014 and is subject to certain affirmative covenants, including a coverage ratio, a leverage ratio, a collections minimum and a tangible net worth minimum, the failure of which could result in required early repayment of all or a portion of the outstanding balance. The facility is secured by the general financial and operating assets of the Borrowers. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information provided in Item1.01 is incorporated by reference in this Item 2.03. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPUCREDIT HOLDINGS CORPORATION Dated:November 7, 2011 By: /s/J.Paul Whitehead, III Name: J.Paul Whitehead, III Title: Chief Financial Officer
